Gill, J.
Plaintiff, as assignee, sued the defendant on a policy of insurance issued to A. P. Brown & Company covering a general stock of merchandise which was destroyed by fire during the life of the policy. The sole defense is that the proofs of loss did not comply with that clause in the policy which required the assured to state therein “all other insurance, whether valid or not, covering any of said property; and a copy of all the descriptions and schedules in all policies.” The proofs of loss set out in full the description of the property as contained in the defendant’s policy and then added this clause: “$2,000 additional insurance, concurrent herewith, in the Liverpool & London and Globe Ins. Co.” Plaintiff had judgment below and defendant appealed.
*29There was no merit in the defense, and none in this appeal. The proofs of loss relating to the statement of other insurance, complied, substantially, with the requirements of the policy. This is all the law requires. 4 Joyce on Ins., secs. 3275, 3313; 2 Beach on Ins., sec. 1219, and cases cited; Jones v. Ins. Co., 117 N. Y. 103, 110; Finch’s Ins. Digest, p. 25. “The certificate of loss need not be in the precise words specified in the policy. If it be so drawn as evidently to mean the same thing, it is enough.” 4 Joyce on Ins., supra.
The words employed in the proofs, of loss — that there was “$2,000 additional insurance, concurrent herewith, in the Liverpool & London and Globe Ins. Co.” — ■ in effect stated that the policy in the latter company covered the identical property described in defendant’s policy and the proofs of loss.
Judgment affirmed.
All concur.